Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 12- as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/401,146, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, the original disclosure of the ‘146 application fails to provide written description support for the claimed limitation “determining a user associated with said first communication device is experiencing an issue with a feature of said first communication device; and sending an invitation for a training module from said computer system to said first communication device, wherein said training module is for use by said user in conjunction with said first communication device.” For instance, the ‘146 fails to provide description illustrated in FIG. 14 and ¶¶0174-0183 of the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication device”, and “training module” in claims 1-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 112
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "determining a user associated with said first communication device is experiencing an issue with a feature of said first communication device" in lines 9-10. It is unclear what is determined. In the other words, it is unclear whether claim requires either (i) determining a user or (ii) determining whether a user … is experiencing an issue. For similar reasons, independent claims 8, 15 and dependent claims thereof are rejected as well.
Claim 3 recites the limitation “a feature” in line 2. It is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to “a feature” in claim 1 or another new “feature”. For similar reasons, claims 10 and 17 are rejected as well.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) without significantly more. 

[STEP 1] The claim recites at least one step or structure. Thus, the claim is to a process or product, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) recite(s) “monitoring at least one communication signal of a plurality of communication signals  between a first communication [source] and a second communication [source], wherein a first characteristic of said at least one communication signal corresponds to an audible source and a second characteristic of said communication … corresponds to information indicative of a geographic position of said first communication device; determining a user associated with said first communication [source] is experiencing an issue with a feature of said first communication [source]; and sending an invitation for a training module to said first communication [source], wherein said training module is for use by said user in conjunction with said first communication [source].”
The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “computer system” and “device”, nothing in the claim element precludes the step from practically being performed between people. For example, but for the recited language, the step in the context of this claim encompasses monitoring a first person’s conversation to a second person, and identifying a training needs and asking for the training.
If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas.
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “computer system” and “device”.
 steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 2-7, 9-14 and 16=21 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim does not recites the additional limitations. It is noted that claims 7, 14 and 21 recite “audio; video; text; a combination of audio and video; a combination of audio, video, and text; and a combination of video and text,” which merely refers to “text” information under the broadest reasonable interpretation. Those textual information can be surely presented with pen and paper and not considered as additional limitations. Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-21 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sadeh-Koniecpol et al (U.S. Patent Application Publication 2012/0258437), hereinafter Sadeh.
Regarding claims 1, 8 and 15, Sadeh discloses a method/medium/platform for monitoring communications in an observation platform (Abstract), comprising: 
monitoring, by a computer system, at least one communication signal of a plurality of communication signals between a first communication device and a second communication device (160 in FIG. 4), wherein a first characteristic of said at least one communication signal corresponds to an audible source (¶0031: “For example, sensed data may include responses received by the user from people, organisms, objects, surrounding elements or other entities with whom the user interacts, 
determining a user associated with said first communication device is experiencing an issue with a feature of said first communication device (170 in FIG. 4; ¶0054: “The Policy Manager 7 applies training needs models 6 to determine which training interventions to push to the user and, when relevant, how to prioritize these training interventions.”); and 
sending an invitation for a training module from said computer system to said first communication device, wherein said training module is for use by said user in conjunction with said first communication device (180 in FIG. 4; ¶0057: “recommendations for further training of the user”).

Regarding claims 2, 9 and 16, Sadeh further discloses sending said training module to said first communication device in response to receiving an acceptance of said invitation (¶0059: “Response data may include whether the user experiences the training”).

Regarding claims 3, 10 and 17, Sadeh further discloses that said issue is a determination that said user is under-utilizing a feature of said first communication device (¶0035: “how often and when that user was exposed to training modules.”)

Regarding claims 4, 11 and 18, Sadeh further discloses that said issue is a determination that said user is repeatedly issuing a command to said first communication device (3010 Threshold Level in FIG. 7; ¶0063: “An embodiment of a partial training needs model 6 based on simple threshold levels is illustrated in FIG. 7.  For instance, a user who reads email from his smartphone is identified as being at a high risk of falling for a phishing attack in that embodiment.”).

Regarding claims 5, 12 and 19, Sadeh further discloses that said issue is an anticipation that said user is in need of tech support (FIG. 9 illustrates some of tech support needs – Training Need Covered such as “Infect Computer With a Virus,” “Have Phone Stolen,” or “Bluetooth Attach”;).

Regarding claims 6, 13 and 20, Sadeh further discloses that said training module comprises corrective action said user can take to resolve said issue (“Training Need Covered” in FIG. 9).

Regarding claims 7, 14 and 21, Sadeh further discloses that said training module comprises content selected from the group of content consisting of: audio; video; text; a combination of audio and video; a combination of audio, video, and text; and a combination of video and text (¶0058: “Training interventions may come in many different formats, ranging from video and audio content, to cartoons, alerts (e.g. alarms, flashing lights), training interventions involving personnel (e.g. a phone call from the boss of a user, a training session with a certified instructor, a conversation with the parent of a user, a session with a dietician), or any combination of the above or any other relevant format by which training content may be delivered to a user.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715